PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Viruthagiri Thirumavalavan
North Street, Periyakurichi, Sendurai
Ariyalur, Tamilnadu,  621719


In re Application of: VIRUTHAGIRI THIRUMAVALAVAN
Serial No.: 16544941         
Filed: August 20, 2019
Docket:  
Title: Domain-based Isolated Mailboxes
::::::


DECISION SUA SPONTE WITHDRAWING OFFICE ACTIONS




This is a decision, sua sponte, withdrawing the Office action mailed January 27, 2022.  

Subsequent to the mailing of the Office action, Applicant contacted the examiner to determine whether the request under 37 C.F.R 1.103(c) to suspend action for a period of 3 months had been denied.

A review of the application indicates that the request for suspension of action was properly made, that action should have been suspended, and that no Office actions should have issued.

Therefore, the Office action mailed January 27, 2022 is hereby WITHDRAWN and the applicant’s request for suspension for a period of 3 months is GRANTED effective January 10, 2022.

At the end of this period, applicant is required to notify the examiner and request continuance of prosecution or a further suspension (if available).  See MPEP § 709.

Suspension of action under 37 CFR § 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR § 1.703.  The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension.  See 37 CFR § 1.704(c)(1).

Any inquiry concerning this decision should be directed to Christopher Biagini at (571) 272-9743. 

/Christopher Biagini/________
Christopher Biagini, Quality Assurance Specialist
TC2400